DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 15 September 2021.  Claim 1 is currently amended.  Claims 1-6 and 9-17 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 9, 11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,607,787, hereinafter Wedlake in view of U.S. Pre-Grant Publication No. 2015/0194706, hereinafter Tsuji and U.S. Pre-Grant Publication No. 2015/0017491, hereinafter Specht.
Regarding claim 1, Wedlake teaches a battery (10).  
The battery (10) comprises sodium-sulfur cells (22). Each electrochemical cell (22) is a “power generating element”. Each electrochemical cell (22) includes an alkali metal negative electrode, a chalcogen positive electrode and an electrolyte layer between the negative electrode and the positive electrode (col. 1, lines 60-63; col. 4, lines 3-6 and figure 1).

The first protective system (40, “first holding member”) includes a first conduit (42). The second protective system (40, “second holding member”) includes a second conduit (42).
A housing (12, “outer case”) encloses the electrochemical cells (22, “power generating element”), the first solidifying substance (“first sealant”), the second solidifying substance (“second sealant”), the first conduit (42) of the first protective system (40, “first holding member”) and the second conduit (42) of the second protective system (40, “second holding member”) (col. 3, lines 62-65 and figure 1).
The first conduit (42) of the first protective system (40, “first holding member”) and the second conduit (42) of the second protective system (40, “second holding member”) are disposed between an inner wall of the housing (12, “outer case”) and the electrochemical cells (22, “power generating element”) (col. 4, lines 26-30 and figure 1).
When held within the first protective system (40, “first holding member”) the first solidifying substance (“first sealant”) is not in contact with the electrochemical cells (22, “power generating element”) and the second solidifying substance (“first sealant”) (figure 1).
When held within the second protective system (40, “second holding member”) the second solidifying substance (“second sealant”) is not in contact with the 
A material forming the first solidifying substance (“first sealant”) is different from a material forming the second solidifying substance (“second sealant”) (col. 3, lines 17-23; col. 5, lines 25-49).
Wedlake teaches that the first solidifying substance (“first sealant”) is a fluid sealant (col. 3, lines 17-23; col. 5, lines 27-40).
The first conduit (42) of the first protective system (40, “first holding member”) is configured to rupture and release the first solidifying substance (“first sealant”). When released, the first solidifying substance (“first sealant”) solidifies (col. 2, lines 40-45; col. 5, lines 41-49).
Wedlake teaches that the rupturable conduit may be located against the top panel of the housing and/or against the bottom panel of the housing (col. 2, lines 31-36). Therefore within the scope of Wedlake’s teaching is a rupturable conduit which may be only above or only below the electrochemical cells (22, “power generating element”).
Wedlake does not: 1) explicitly teach that at least one surface of the electrochemical cells (22, “power generating element”) faces only the first holding member and another surface faces only the second holding member, 2) specify whether the housing (12, “outer case”) is hermetically closed and 3) teach that the entirety of the two solidifying substances (“sealants”) and the entirety of the two protective systems (“holding members”) are enclosed by the outer case, such that the two solidifying substances (“sealants”) have no communication with outside the case.

Further, in this arrangement, the electrochemical cells (22, “power generating element”) would be positioned between the first conduit (42) of the first protective system (40, “first holding member”) and the second conduit (42) of the second protective system (40, “second holding member”).
Regarding 2), Tsuji teaches a sodium-sulfur battery containing a plurality of sodium sulfur cells (4) held within a casing (1). Tsuji teaches that the casing (1) is hermetically sealed (paragraph [0004]).
Therefore it would have been obvious to the ordinarily skilled artist to hermetically seal the housing (12, “outer case”) in Wedlake’s battery for the purpose of maintaining the high temperature inside and protecting the sodium-sulfur cells.

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to modify Wedlake’s assembly such that the two protective systems (“holding members”) containing the two solidifying substances (“sealants”) are held entirely within the housing and the two solidifying substances (“sealants”) have no communication with the outside of the housing for the purpose of forming a more compact and self-contained system.
Regarding claim 2, within the scope of Wedlake’s teaching is the arrangement of the first conduit (42) of the first protective system (40, “first holding member”) passing between an upper surface (“first principle surface”) of the electrochemical cells (22, “power generating element”) and the inner wall of the housing (12, “outer case”) and the second conduit (42) of the second protective system (40, “second holding member”) passing between a lower surface (“second principle surface”) of the electrochemical cells (22, “power generating element”) and the inner wall of the housing (12, “outer case”).
	 In this arrangement the upper surface (“first principle surface”) would only face the first conduit (42) of the first protective system (40, “first holding member”) and would 
Regarding claim 3, within the scope of Wedlake’s teaching is the arrangement of 
the first conduit (42) of the first protective system (40, “first holding member”) passing between an upper surface (“first principle surface”) of the electrochemical cells (22, “power generating element”) and the inner wall of the housing (12, “outer case”) and the second conduit (42) of the second protective system (40, “second holding member”) passing between a lower surface (“second principle surface”) of the electrochemical cells (22, “power generating element”) and the inner wall of the housing (12, “outer case”).
	 In this arrangement the lower surface (“second principle surface”) would only face the second conduit (42) of the second protective system (40, “second holding member”) and would not face the first conduit (42) of the first protective system (40, “first holding member”).
Regarding claim 4, within the scope of Wedlake’s teaching is the arrangement of 
the first conduit (42) of the first protective system (40, “first holding member”) passing between an upper side surface (“first side surface”) of the electrochemical cells (22, “power generating element”) and the inner wall of the housing (12, “outer case”) and the second conduit (42) of the second protective system (40, “second holding member”) passing between a lower side surface (“second side surface”) of the electrochemical cells (22, “power generating element”) and the inner wall of the housing (12, “outer case”).

Regarding claim 5, within the scope of Wedlake’s teaching is the arrangement of 
the first conduit (42) of the first protective system (40, “first holding member”) passing between an upper side surface (“first side surface”) of the electrochemical cells (22, “power generating element”) and the inner wall of the housing (12, “outer case”) and the second conduit (42) of the second protective system (40, “second holding member”) passing between a lower side surface (“second side surface”) of the electrochemical cells (22, “power generating element”) and the inner wall of the housing (12, “outer case”).
	 In this arrangement the lower side surface (“second side surface”) would only face the second conduit (42) of the second protective system (40, “second holding member”) and would not face the first conduit (42) of the first protective system (40, “first holding member”).
Regarding claim 6, within the scope of Wedlake’s teaching is the arrangement of 
the first conduit (42) of the first protective system (40, “first holding member”) passing above an upper surface (“one surface”) of the electrochemical cells (22, “power generating element”). As such, the first conduit of the first protective system (40, “first holding member”) partially covers the electrochemical cells (22, “power generating element”), their upper surface (“one surface”) and the “circumference” of the electrochemical cells (22, “power generating element”).

Regarding claim 9, Wedlake teaches that the first solidifying substance (“first sealant”) includes silicone (col. 5, line 34). When combusted in air or in oxygen, silicone forms solid silica, thus it may be said to “solidify as a result of a reaction with oxygen”.
Regarding claim 11, Wedlake teaches that the first solidifying substance (“first sealant”) solidifies upon reaction with the second solidifying substance (“second sealant”), which is a liquid (col. 5, lines 46-49). Therefore, the first solidifying substance (“first sealant”) may be said to solidify upon reaction with “moisture”.

Regarding claim 13, Wedlake teaches that the solidifying substance (“first sealant”) solidifies upon drying (col. 5, lines 46-49).
Regarding claim 15, Wedlake teaches that the second solidifying substance (“second sealant”) is a fluid sealant (col. 3, lines 17-23; col. 5, lines 27-40).
The second conduit (42) of the second protective system (40, “second holding member”) is configured to rupture and release the second solidifying substance (“second sealant”). When released, the second solidifying substance (“second sealant”) solidifies (col. 2, lines 40-45; col. 5, lines 41-49).
Regarding claim 16, Wedlake teaches that the first solidifying substance (“first sealant”) and the second solidifying substance (“second sealant”) react with each other and solidify as a result of coming into contact with each other (col. 3, lines 17-23; col. 5, lines 25-49).
Regarding claim 17, Wedlake teaches that the conduits may be made of plastics or polymeric materials (“resin”) (col. 2, lines 60-65).

Allowable Subject Matter
Claims 10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Wedlake teaches all of the claimed limitations except for including the substances enumerated in claims 10, 12 and 14 in the first solidifying substance (“first sealant”). Moreover, the prior art contains no motivation for doing so.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,403,864 in view of U.S. Patent No. 5,607,787, hereinafter Wedlake, U.S. Pre-Grant Publication No. 2015/0194706, hereinafter Tsuji and U.S. Pre-Grant Publication No. 2015/00117491, hereinafter Specht.
Claims 1-23 of U.S. Patent No. 10,403,864 includes all of the limitations of the instant claims except for requiring that the housing be hermetically closed, that the first holding member fully enclose the first sealant, that there be a second holding member fully enclosing a second sealant and disposed between an inner wall of the outer case and the power generating element, that a material of the first sealant be different than a material of the second sealant, that the first sealant be a fluid, that at least one surface of the power generating element face only the first holding member and at least another surface of the power generating element face only the second holding member and that the first and second holding members be made of resin.
.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of the Wedlake, Tsuji and Specht references has been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724